Appeal from an order annulling appellant’s determination, which revoked the taxicab owner’s license of respondent, and directing that the license be reinstated and that a new license be issued. The license was revoked on the ground that respondent, the record owner, is not the true owner, and on the further ground that he had failed to comply with provisions of law and departmental regulations relating to duties and responsibilities of taxicab owners. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Wenzel, MacCrate, Schmidt and Ughetta, JJ.